Exhibit 4 Tang Capital Partners, LP 4401 Eastgate Mall San Diego, CA 92121 Perceptive Life Sciences Master Fund Ltd. 499 Park Avenue, 25th Floor New York, NY 10022 February 5, 2010 VIA HAND DELIVERY AND ELECTRONIC MAIL (Investor@penwest.com) Corporate Secretary Penwest Pharmaceuticals Co. 2981 Route 22 Patterson, New York 12563 Re:Notice to Secretary of Intention to Nominate Persons for Election as Directors at the 2010 Annual Meeting of Shareholders of Penwest Pharmaceuticals Co. Dear Sir or Madam, Tang Capital Partners, LP (“TCP”) and Perceptive Life Sciences Master Fund Ltd. (“Perceptive” and together with TCP, the “Shareholders”), pursuant to Section 2.15 of the Amended and Restated Bylaws (the “Bylaws”) of Penwest Pharmaceuticals Co., a Washington corporation (“Penwest” or the “Company”), hereby notify you that they intend to nominate three (3) persons for election to the Board of Directors of the Company (the “Board”) at the 2010 Annual Meeting of Shareholders of the Company, or any other meeting of shareholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “Annual Meeting”). This letter, including the exhibits attached hereto, is collectively referred to as the “Notice”.The persons that the Shareholders intend to nominate for election to the Board at the Annual Meeting are Roderick Wong, M.D., Saiid Zarrabian and John Lemkey.Dr. Wong, Mr. Zarrabian and Mr. Lemkey are each referred to herein as a “Nominee”, and collectively, the “Nominees”.The Company has confirmed in recent communications with the Shareholders that the size of the Board will be eight (8) members and three (3) members of the Board will be up for election at the Annual Meeting.To the extent that the Company might purport to increase the size of the Board, declassify the Board or otherwise adjust the number of directors that are to be elected at the Annual Meeting, or in the event any of the Nominees is unable, or hereafter becomes unwilling for any reason, to serve as a director, the Shareholders reserve the right to nominate additional nominees for election to the Board at the Annual Meeting.Any additional nominations made pursuant to the preceding sentence would be without prejudice to the issue of whether such attempt by the Company to adjust the number of directors that are elected was valid under the circumstances. Pursuant to Section 2.15 of the Bylaws, the undersigned hereby set forth the following: 1. The shareholders giving this Notice and intending to make the nominations set forth herein are TCP and Perceptive. 2. The principal address of TCP is 4401 Eastgate Mall, San Diego, California 92121. 3. The principal address of Perceptive is 499 Park Avenue, 25th Floor, New York, New York 10022. Corporate Secretary Page 2 of 4 4. TCP and its affiliates control 6,695,598 shares of the Company’s common stock.1 5. Perceptive and its affiliates control 6,476,446 shares of the Company’s common stock.2 6. The Shareholders and their respective affiliates collectively beneficially own 13,172,044 shares of the Company’s common stock. 7. We hereby represent that the Shareholders are holders of Common Stock entitled to vote at the Annual Meeting and that they intend to appear in person or by proxy at the Annual Meeting to nominate the Nominees specified herein. 8. Information regarding each Nominee required to be disclosed pursuant to Section 2.15 of the Bylaws is set forth in Exhibits C through E attached hereto. 9. The Nominees are willing to be nominated by the Shareholders.Each Nominee’s written consent to his nomination, to being named in any proxy statement as a nominee that was nominated by the Shareholders, and to serving as a director of the Company if elected, is included as Exhibit F hereto. While we strongly believe that changes to the board of directors are in the best interest of all of the shareholders of the Company, the Shareholders will benefit from the resulting improved corporate governance, a benefit that will be enjoyed by all shareholders.Additionally, the Shareholders may receive unique benefits if the Nominees set forth herein are elected to the Board.Such unique benefit will, if realized, result from the fact that Mr. Lemkey, a Nominee, is the Chief Financial Officer of Tang Capital Management, LLC, the general partner of TCP, and each Nominee, including Mr. Lemkey, is likely to be more receptive to our suggestions than any of the members of the Board that are not affiliated with us or nominated by us. In addition to the foregoing, certain information regarding the qualifications of each Nominee, responsive to the criteria and attributes of director nominees specified by the Company’s Nominating and Governance Committee, as described in the Company’s Corporate Governance Guidelines, adopted June 13, 2007, and in the Company’s proxy statement for its 2009 Annual Meeting of Shareholders, is set forth in Exhibits C though E attached hereto (without conceding that any such information is required to be disclosed in this Notice). Except as set forth in this Notice, including the exhibits hereto, as of the date hereof, to the best of the Shareholders’ knowledge, (i) no Nominee holds or has held any positions or offices within the Company; (ii) no Nominee has any family relationship with any current or former director or executive officer of the Company; (iii) there are no pending legal proceedings where any Nominee, or an associate of any Nominee, is a party adverse to the Company or has an interest adverse to the Company; (iv) no Nominee has been involved in legal proceedings as described in Item 401(f) of Regulation S-K of the Securities Act of 1933, as amended (“Regulation S-K”), during the past five (5) years; (v) no Nominee owns any securities of the Company (or any parent or subsidiary of the Company), directly or indirectly, beneficially or of record; (vi) no Nominee is, or was in the past year, a party to any contract, arrangement or understanding with any person with respect to any securities of the Company; (vii) there is no transaction, or series of similar transactions, since January 1, 2009, or any currently proposed transaction, or series of similar transactions, to which the Company or any of its subsidiaries was or is to be a party, in which the amount involved exceeds $120,000 and in which any Nominee or any associate of any Nominee, or any member of the immediate family of any 1 See Schedule 13D/A filed by TCP and its affiliates on February 5, 2010, and attached hereto as Exhibit A, for more information on TCP’s ownership of Penwest’s capital stock. 2 See Schedule 13D/A filed by Perceptive and its affiliates on February 5, 2010, and attached hereto as Exhibit B, for more information on Perceptive’s ownership of Penwest’s capital stock. Corporate Secretary Page 3 of 4 Nominee or of any associate of any Nominee, had, or will have, a direct or indirect material interest; (viii) no Nominee or associate of any Nominee has any arrangement or understanding with any person with respect to (a) any future employment with the Company or its affiliates (except in the capacity as a director), or (b) any future transactions to which the Company or any of its affiliates will or may be a party, or (c) selection as a director or nominee; (ix) no Nominee has any substantial interest, direct or indirect, in the matters to be acted on at the Annual Meeting, except in his interest in being nominated and elected as a director; (x) no Nominee is, or has an immediate family member who is, a partner in, or a controlling shareholder or any executive officer of, any organization to which the Company made, or from which the Company received, payments (other than those arising solely from investments in the Company’s securities or payment under non-discretionary charitable contribution matching programs) that exceed 5% of the organization’s consolidated gross revenues for that year, or $200,000, whichever is more, in any of the most recent three (3) fiscal years; (xi) no Nominee is, or has an immediate family member who is, employed as an executive officer of another entity where at any time during the most recent three (3) fiscal years any of the Company’s executive officers serve on the compensation committee of such other entity; (xii) no Nominee is, or has an immediate family member who is, a current partner of the Company’s outside auditor, or was a partner or employee of the Company’s outside auditor who worked on the Company’s audit at any time during any of the past three (3) years; (xiii) no Nominee has participated in the preparation of the financial statements of the Company or any current subsidiary of the Company at any time in the past three (3) years; and (xiv) no Nominee has, or has an immediate family member who has, received any compensation from the Company. In April 2009, TCP, of which Mr. Lemkey, a Nominee, is associated, and Perceptive filed a complaint for declaratory and injunctive relief against the Company and the members of the Company’s board of directors, as individual defendants, in the superior court of the State of Washington, Thurston County.This action is still pending. We have provided this Notice in advance of the deadline for submitting notice pursuant to Section 2.15 of the Company’s Bylaws.If the Company, its officers, directors, employees, counsel, or agents find this Notice to be deficient in any manner or form, we expect to be notified by the Company of any such alleged deficiency or determination with specific and detailed reasons in writing promptly and in any event no later than four (4) calendar days from the Company’s receipt of this Notice.Upon receipt of such notice, we reserve the right to either challenge or cure any alleged deficiencies.We reserve the right to give further notice of additional business to be conducted or nominations to be made at the Annual Meeting or any other meeting of the Company’s shareholders, to revise the nominations described herein, or not to present any one (1) or more nominations described herein. If this Notice shall be deemed, for any reason, by a court of competent jurisdiction to be ineffective with respect to the nomination of any of the Nominees at the Annual Meeting, or if any individual Nominee shall be unable to serve for any reason, then in addition to any other rights or remedies the Shareholders may have, this Notice shall continue to be effective with respect to the remaining Nominee(s) and as to any replacement Nominee(s) selected by the Shareholders.The giving of this Notice is not an admission that the procedures for notice contained in the Bylaws are legal, valid or binding, and the Shareholders each reserve the right to challenge any such procedures or their application in whole or in part. The Shareholders hereby request written notification from the Company of the following no later than February 9, 2010: · Confirmation that the size of the Board is currently fixed at a total of eight (8) directorships, and that there are currently no vacancies on the Board; · Confirmation that three (3) directors of the Board will be elected at the Annual Meeting; Corporate Secretary Page 4 of 4 · Confirmation that the Bylaws have not been amended since November 7, 2007; and · Either confirmation that this Notice complies with the notice requirements of Section 2.15 of the Bylaws respecting advance notice of nominations of directors or identification of any alleged defects in this Notice that lead the Company to conclude that such notification requirements have not been complied with. Please direct any correspondence related to this Notice to Ethan Christensen, Esq., Cooley Godward Kronish LLP, via mail at 4401 Eastgate Mall, San Diego, California 92121, by telephone at (858) 550-6076, by facsimile at (858) 550-6420 or by email at echristensen@cooley.com and to James Rieger, Esq., Tannenbaum Helpern Syracuse & Hirschtritt LLP, 900 Third Avenue, New
